Citation Nr: 1739883	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-20 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for multiple, painful keloids of the upper back, chest, and suprapubic area.

2.  Entitlement to a disability rating in excess of 10 percent for scar from the removal of cyst on the left ear and cystic acne of the face and head.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Counsel
INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977, March 1977 to October 1981, and October 1981 to August 1993. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2004, June 2007, February 2010, and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida; Columbia, South Carolina; and Montgomery, Alabama.

In the October 2004 rating decision, the RO continued a 30 percent disability rating for multiple, painful keloids of the upper back, chest, and suprapubic area.  

In the June 2007 rating decision, the RO continued a 30 percent disability rating for multiple, painful keloids of the upper back, chest, and suprapubic area and denied service connection for cystic acne of the face and ears.  

In a February 2010 rating decision, the RO continued a 30 percent disability rating for multiple, painful keloids of the upper back, chest, and suprapubic area and denied service connection for depression and loss of sleep (also referred to as sleep apnea).  

In a March 2013 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and mood disorder and assigned a 50 percent disability rating, effective July 20, 2009; granted service connection for a scar from the removal of a cyst on the left ear and assigned a 10 percent disability rating, effective October 29, 2009; and increased the Veteran's disability rating for multiple, painful keloids of the upper back, chest, and suprapubic area to 60 percent, effective July 20, 2009.   

The March 2013 rating decision granting service connection for PTSD and mood disorder constitutes a full grant of benefits for the issue of service connection for depression on appeal.  Therefore, that claim is no longer on appeal, and the Veteran did not appeal the assigned rating or effective date.  

In a July 2015 rating decision, the Phoenix, Arizona RO found clear and unmistakable error in the assignment of the effective date of October 29, 2009, for the grant of service connection of a scar from the removal of a cyst on left ear and cystic acne of the face and head and granted the 10 percent disability rating as of December 18, 2006.  

In an August 2015 rating decision, the RO found clear and unmistakable error and granted entitlement to an earlier effective date for service connection of multiple, painful keloids of the upper back, chest, and suprapubic area.  A 60 percent disability rating was assigned as of December 18, 2006.

Based on the foregoing, the issues that remain on appeal to the Board are entitlement to a disability rating in excess of 60 percent for multiple, painful keloids of the upper back, chest, and suprapubic area; entitlement to a disability rating in excess of 10 percent for a scar from the removal of a cyst on left ear and cystic acne of the face and head; and entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, mood disorder, and depressive disorder. 

The Board notes that the Veteran filed a motion to advance his case on the docket (AOD) due to financial hardship in July 2012.  Specifically, the Veteran noted that he was facing foreclosure on his VA Home Loan.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare.  Any motion for advancement should be supported by pertinent documentation.  The evidence indicates that the Veteran does not meet the requisite 75 year age requirement.  There is also insufficient supporting medical evidence to demonstrate an illness that is so serious or grave in nature that advancement is warranted.  Further, there is no evidence of record that demonstrates severe financial hardship such as a pending bankruptcy, home foreclosure, or homelessness, or evidence of administrative error resulting in a significant delay or misinterpretation of a question of law.  In the absence of sufficient cause, the Veteran's motion is denied.  In accordance with this ruling, the appeal will remain in its current docket number order.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to a disability rating in excess of 10 percent for a scar from the removal of a cyst on the left ear and cystic acne of the face and head and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2015 and June 2016 statements, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to a disability rating in excess of 60 percent for multiple, painful keloids of the upper back, chest, and suprapubic area.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to a disability rating in excess of 60 percent for multiple, painful keloids of the upper back, chest, and suprapubic area by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In August 2015 and June 2016 statements, the Veteran indicated that he wanted to withdraw the appeal for the issue of entitlement to a disability rating in excess of 60 percent for multiple, painful keloids of the upper back, chest, and suprapubic area.  As such, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to a disability rating in excess of 60 percent for multiple, painful keloids of the upper back, chest, and suprapubic area, and it is dismissed. 


ORDER

Entitlement to a disability rating in excess of 60 percent for multiple, painful keloids of the upper back, chest, and suprapubic area is dismissed.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

The Veteran has contended that his obstructive sleep apnea is caused by his service-connected disabilities, to include keloids, PTSD, and mood disorder.  Additionally, in a June 2015 statement, the Veteran's wife noted that, when he falls asleep, he snores very loudly and gasps for breath constantly, which had been going on a long time.  She further stated that, in service, he was diagnosed as having insomnia and general malaise at numerous medical appointments and was prescribed sleep aids, but the doctors never sent him in for a sleep study.  

The Veteran was afforded a VA examination for sleep apnea in June 2015.  The examiner concluded that the Veteran's obstructive sleep apnea (OSA) was less likely as not the result of painful keloids, acne, or PTSD.  The examiner explained that OSA is a condition characterized by recurrent collapse of the oropharyngeal airway during sleep resulting in reduced airflow, intermittent disturbance in gas exchange, and fragmented sleep.  Skin conditions, such as keloids or scars, do not cause and are not associated with OSA.  The examiner stated that there was a recent report that veterans with PTSD were associated with higher rates of risk for OSA, but an association did not mean causation; the article clarified that the nature of the relationship remained unknown.  Furthermore, the examiner stated that this study did not actually show an association between PTSD and OSA diagnoses, as the association was only between PTSD and risk for OSA (patients identified as high risk were not confirmed to actually have OSA by sleep study).   A reference from the National Sleep Foundation included in the file alludes to the study by Stanford researcher Maurice Ohayon.   In the original paper, the study on 18,980 subjects in Europe pointed out the association between major depressive disorder and insomnia, but not obstructive sleep apnea.  There was no known pathophysiologic link that PTSD/depression caused oropharyngeal airway obstruction, which is the structural basis of OSA. 

However, the VA examiner did not address whether the Veteran's sleep apnea had its onset in service or is otherwise related to service or whether any service-connected disability aggravated the Veteran's current sleep apnea.  Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).

In addition, the Veteran was most recently provided a VA examination for his scar from the removal of a cyst on the left ear and cystic acne of the face and head in December 2012.  Thereafter, in an October 2016 statement, the Veteran reported various symptomatology, suggesting a possible worsening of his disability, to include numerous surgeries to have cysts cut and removed from his face, cheeks, and ear.  He also stated that the cystic acne covers 80 percent of his face, neck, and ears.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a more recent examination is needed to ascertain the current severity and manifestations of this disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a scar from the removal of a cyst on the left ear, cystic acne of the face and head, and sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his scar, removal of cyst, left ear and cystic acne of the face and head.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected disability.  In particular, the examiner should identify all scars resulting from this condition and provide a description of each scar, including the size and location.  He or she should also indicate whether any scar is unstable or painful; deep or superficial; and linear or nonlinear.  The examiner should also state whether the scar causes any functional loss.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records; post-service medical records ( including the December 2009 sleep study and June 2015 VA examination report); the Veteran's own assertions; and articles submitted by the Veteran addressing the relationship between psychiatric disabilities and sleep apnea (Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort, CDC Study Forges Link Between Depression and Sleep Apnea, Depression and Sleep, Vets with PTSD and Sleep Apnea Less Likely to use CPAP, and High Risk of Sleep Apnea in Young Veterans with PTSD). 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran's obstructive sleep apnea manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  In rendering this opinion, the examiner should consider the lay statements attesting to symptoms since service.

The examiner should also state whether it is at least as likely as not that the Veteran's obstructive sleep apnea is either caused by or aggravated by his service-connected cystic acne, keloids, PTSD, and mood disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph, to include determining if separate ratings are warranted for the Veteran's scar, removal of cyst, left ear, and cystic acne of the face and head.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


